Citation Nr: 0619471	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  03-37 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of Stevens Johnson syndrome (SJS), 
manifested as scars.

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of SJS, manifested as chronic eye 
irritation.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

Available records show that the veteran served on active duty 
from August 1981 through March 2002.  These records also 
indicate that he is a Persian Gulf War veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
residuals of SJS, manifested as a skin disorder (scars) and 
assigned a noncompensable evaluation.  This decision also 
denied service connection for dry eyes.  The veteran appealed 
this rating.  While the appeal was pending the RO in a 
January 2004, added the symptoms of dry eyes to the residuals 
of the SJS skin manifestations, and the RO awarded an initial 
10 percent rating for the SJS residuals affecting his eyes.

The Board remanded this matter for further development in 
July 2004.  While this matter was on remand status, the RO 
granted a separate initial 10 percent rating for the SJS 
symptoms affecting the skin, thereby awarding a combined 20 
percent rating for the SJS residuals of both eye and skin 
manifestations.

Due to the separate manifestations of the SJS affecting the 
eyes and skin, the Board finds that at this point, it is most 
appropriate for these issues to be evaluated separately, and 
thus has characterized these manifestations as separate 
issues on the title page of this decision.    

This matter is now returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Prior to July 14, 2005 the veteran's residuals of SJS 
affecting the skin do not show evidence of any disfigurement 
of the head, face or neck, nor of scarring exceeding 12 
square inches (77 centimeters), nor of an eczema covering 20 
to 40 percent of the entire body or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs, nor of an eczema with constant exudation or itching 
with extensive lesions or marked disfigurement.  

2.  As of July 14, 2005, the veteran's residuals of SJS 
affecting the skin show symptoms of itching and dryness with 
involvement of scarring described as multiple hyperpigmented 
macules extending from the bilateral lateral upper 
extremities, chest, abdomen, and lower back, which reflects 
symptoms that more closely resemble an eczema covering 20 to 
40 percent of the entire body.

3.  The veteran's SJS residuals affecting the eyes are not 
shown to result in impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity.  


CONCLUSIONS OF LAW

1.  Prior to July 14, 2005, the criteria for an initial 
evaluation excess of 10 percent disabling for service-
connected residuals of SJS affecting the skin has not been 
met. 38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7806 (2001), 
7806 (2005).

2.  As of July 14, 2005, the criteria for an evaluation of 30 
percent disabling for service-connected residuals of SJS 
affecting the skin have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7806 
(2001), 7806 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for service- connected residuals of SJS affecting the 
eyes have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1-4.10, 4.84a, Diagnostic Codes 6009, 
6018 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the VA notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim was received in 
February 2002.  After adjudicating the skin issue in May 2002 
and the eye issue in January 2004, the RO provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased initial rating in a July 2004 
AMC letter.  In the July 2004 letter, the veteran was told of 
the requirements for an increased rating, of the reasons for 
the denial of his claim, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claim.  Additional duty to assist letters 
were sent by AMC letters dated in September 2004 and May 
2005.  The duty to assist letter and the supplemental 
statement of the case issued in February 2006 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The July 2005 
VA examinations provide an adequate assessment of the 
veteran's condition based on examination of the veteran and 
review of the record.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since an increased initial rating 
is being denied for a bilateral eye disorder as a residual of 
SJS, the failure to send such a letter is harmless error.  
Regarding the grant of an increased initial rating for the 
skin disorder residuals of SJS, any deficiency will be 
addressed by the RO.   Significantly, the veteran retains the 
right to appeal any effective date assigned by the RO.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 
Vet. App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).


II. Increased Initial Rating

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

A.  Skin disorder

During the pendency of this appeal, regulatory changes 
amended the VA Rating Schedule, 38 C.F.R. Part 4, including 
the rating criteria applicable to skin disorders.  The 
revised regulations became effective on August 30, 2002.  See 
67 Fed. Reg. 45,590 - 45,599 (July 31, 2002).  Among numerous 
changes made to 38 C.F.R. § 4.118 under the rating criteria 
effective on August 30, 2002 were diagnostic codes specific 
to acne (Diagnostic Code 7828), disfigurement of the head, 
face or neck (Diagnostic Code 7800), disfigurement of areas 
other than the head, face, or neck (Diagnostic Codes 7801 and 
7802), and scars that are unstable or painful, or otherwise 
limit motion (Diagnostic Codes 7803, 7804, and 7805). These 
revised rating criteria are codified in 38 C.F.R. § 4.118 
(2005).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court has stated that when 
the Board addresses in its decision a question that was not 
addressed by the RO, the Board must consider the question of 
adequate notice of the Board's action and an opportunity to 
submit additional evidence and argument.  If not, it must be 
considered whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  In addition, 
if the Board determines that the claimant has been prejudiced 
by a deficiency in the statement of the case, the Board 
should remand the case to the RO pursuant to 38 C.F.R. § 
19.9, specifying the action to be taken.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule.

Under the rating criteria in effect prior to August 30, 2002, 
there is no specific diagnostic code for dermatological 
residuals of SJS and that condition is rated, by analogy, 
under the criteria for evaluating eczema.  See 38 C.F.R. § 
4.20.  For eczema with exudation or itching that is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned.  To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (effective prior to August 30, 
2002).

Prior to August 30, 2002, a 30 percent rating was warranted 
for severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (prior to August 30, 
2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805.  The veteran is 
already in receipt of the maximum allowable evaluation under 
Diagnostic Codes 7803 and 7804 (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

Under the criteria effective August 30, 2002, a 30 percent 
evaluation is warranted for dermatitis or eczema with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12- month period.  A 60 percent evaluation for 
dermatitis or eczema is warranted with more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118; 
Diagnostic Code 7806 (2005).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of car elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  A 30 percent rating is warranted for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or with two or three characteristics of disfigurement.  
A 50 percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2005).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 20 percent evaluation is assignable when the area 
or areas exceed 12 square inches (77 square centimeters). 38 
C.F.R. § 4.118, Diagnostic Code 7801 (2005).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2005).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2005).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2005).

The veteran is already in receipt of the maximum allowable 
evaluation under Diagnostic Codes 7803 and 7804 (2005).  
Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).

In February 2002 and March 2002, VA examinations were 
conducted to address a number of physical complaints.  These 
include a February 2002 VA foot examination, which made no 
reference to any skin or nail abnormalities of the feet.  A 
VA general medical examination also dated in February 2002 
noted a scar of maculopapular rash were hyperpigmented.  
There were no scars, lesions or deformities on the head and 
face.  

VA and private records obtained concern treatment for 
problems other than that affecting the skin.  

Thus, these records prior to July 2005 do not reflect any 
evidence of a skin pathology that is more than 10 percent 
disabling under either the old or new skin criteria.  They 
fail to show evidence of any disfigurement of the head, face 
or neck, nor of scarring exceeding 12 square inches (77 
centimeters), nor of an eczema covering 20 to 40 percent of 
the entire body or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs, nor of an 
eczema with constant exudation or itching with extensive 
lesions or marked disfigurement.  In the absence of such 
findings, a rating in excess of 10 percent is not warranted 
prior to July 14, 2005.  

The report of a July 14, 2005 VA examination for residuals of 
SJS reflect that the veteran gave a history of having been 
treated for a seizure during active duty in 2000 and being 
placed on Dilantin, which caused a reaction with illness and 
skin rash.  He was placed on 30 days convalescent leave and 
his rash completely resolved, but his fingernails and 
toenails fell off.  His fingernails have since returned to 
normal, but his toenails were still not normal.  He also had 
multiple scars from the previous rash, skin dryness, itching 
and irritation from chlorine.  He could no longer swim in 
pools due to the chlorine irritation and must also rinse his 
clothes twice after washing to rinse out irritating 
detergents.  He also bought clothes in sizes larger than 
usual to prevent any rubbing of the skin.  There were no 
further outbreaks of the rash since the initial outbreak.  
His skin was hypersensitive and he continued to avoid direct 
sunlight.  He worked indoors.  His course since onset was 
stable.  Other SJS residuals were dry eyes and decreased 
visual acuity.  His skin symptoms were rash, scars and 
itching.  He had multiple hyperpigmented macules, residual 
from rash of SJS.  His skin remained drier than usual and 
itched frequently.  A comprehensive evaluation reflected no 
other systems affected by the SJS other than the skin and 
eyes.  An examination of skin complaints revealed a rash of 
multiple hyperpigmented macules as well as residual from 
previous rash of SJS.  Scarring of the skin was noted to 
extend from the bilateral lateral upper extremities, chest, 
abdomen, and lower back.  His nails were deformed on both 
feet; specifically the first and second toes on the left 
foot, with the nail missing on the first toe and failing to 
regrow completely.  On the right foot, his first, second and 
third toenails were affected and cracked easily.  The first 
toenail continued to fall off.  The veteran reported no 
longer wanting to wear sandals due to unsightly nails.  He 
was diagnosed with SJS with residual skin hypersensitivity 
and residual abnormal toenails.  These findings from this 
examination, which show involvement of scarring described as 
multiple hyperpigmented macules extending from the bilateral 
lateral upper extremities, chest, abdomen, and lower back 
reflect symptoms that more closely resemble an eczema 
covering 20 to 40 percent of the entire body.  This warrants 
a 30 percent rating under the current Diagnostic Code 7806 
(2005).  

A July 19, 2005 specific VA examination report of the 
veteran's scars confirms that his residuals of SJS involving 
the skin more closely resemble a 30 percent rating under the 
current Diagnostic Code 7806 (2005).  Although the skin 
examination revealed no skin breakdown, his skin remained dry 
and itched frequently and he used a lot of creams on it.  
Physical examination revealed that the general location of 
the scarring was the trunk.  He had multiple hyperpigmented 
macules to the upper arms, lower back, chest and abdomen.  
His skin was dry and itched often.  The maximum length and 
width of scarring was marked as "0."  There was no 
tenderness on palpation, no inflammation, no elevation of 
scar, no edema, no skin ulceration or breakdown of scar, no 
keloid formation and no depression of scar.  The texture of 
the scarred area was normal.  There was no induration or 
inflexibility.  The scar color was not normal.  The 
discoloration was darker than normal.  The size of the 
discolored skin varied, and unit of measurement was in 
centimeters.  There was no underlying tissue loss and no 
disfigurement of the head, face or neck.  There was also no 
loss of motion or loss of function.  The diagnosis was 
residual hyperpigmented skin due to SJS.  Although these 
findings more closely resemble a 30 percent rating under the 
revised Diagnostic Code 7806, they do not reflect that a 50 
percent rating is warranted under any potentially applicable 
criteria.  There is no evidence of disfigurement of the head 
face or neck and there is no evidence that any function or 
movement was restricted by scarring.  There is also no 
evidence of a dermatitis or eczema affecting more than 40 
percent of the body or exposed areas, nor of constant or near 
constant systemic therapy required.  Nor is there evidence of 
ulceration, extensive exfoliations or crusting, systemic or 
nervous manifestations or exceptional repugnance shown.  

Based on a review of the evidence, the Board finds that the 
evidence does not support an initial rating in excess of 10 
percent rating prior to July 14, 2005, but with application 
of reasonable doubt, the Board finds that as of that date, 
the evidence as discussed above more closely resembles the 
criteria for a 30 percent rating for the SJS skin.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  However none of 
the evidence suggests that a higher rating of 30 percent is 
warranted for skin residuals of SJS, for reasons discussed 
above.  

B.  Eye Disorder

The RO has rated the veteran's bilateral eye disability as 10 
percent disabling pursuant to 38 C.F.R. § 4.84a, Diagnostic 
Code 6099-6018, indicating an unlisted disability rated by 
analogy to chronic conjunctivitis.  Pursuant to Diagnostic 
Code 6018, a 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  A 10 percent 
evaluation is the highest evaluation under Diagnostic Code 
6018.

Another potentially applicable Diagnostic Code is Diagnostic 
Code 6009, which governs ratings of unhealed injuries of the 
eyes.  This Diagnostic Code provides that this disability, in 
chronic form, is to be evaluated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional evaluation of 10 percent during continuance of 
active pathology.  The minimum evaluation to be assigned 
during active pathology is 10 percent.  38 C.F.R. § 4.84a, 
Diagnostic Code 6009 (2005).

Finally, it should be noted, that pursuant to Diagnostic Code 
6011, injury to the retina, characterized by localized scars, 
atrophy, irregularities, with duplicated, enlarged or 
diminished image only warrants a 10 percent evaluation, 
regardless of whether such condition effects one or both 
eyes.  38 C.F.R. § 4.84a, Diagnostic Code 6011 (2005).

In February 2002 and March 2002, VA examinations were 
conducted to address a number of physical complaints.  These 
include a February 2002 VA general medical examination which 
noted on examination of the eyes that the bilateral 
conjunctivae and cornea were clear and the pupils were 
reactive to light.  

Private treatment records include records of eye treatment 
examinations from 2002 through 2005.  Among these records, a 
November 2002 eye examination noted on examination of the 
lids a posterior meibomian gland dysfunction, grade 2, 
bilaterally, as well as findings in both conjunctivae of SPC, 
grade 3, complete conjunctival punctuate.  The diagnoses were 
blepharitis unspecified and dry eye syndrome.  He was 
prescribed Lacri lube ointment, Refresh Plus non preserved 
tears, Genteal Opthalmic gel and Doxycycline.  A May 2004 
record noted complaints of blurred vision as a symptom of 
migraine headaches.  A June 2004 examination revealed the 
conjunctivae of both eyes to have SPK grade 2 stipling 
coalesced in broad areas of them, with corneas clear and SPK 
2+ epithelium.  Again the diagnoses were blepharitis 
unspecified and dry eye syndrome.  The same findings and 
diagnoses were made in August 2004.  Summaries dated in June 
2004 and September 2004 of pertinent findings stated that the 
veteran had vision correctable to 20/20 by prescription and 
gave impressions of blepharitis unspecified and dry eye 
syndrome.  He was to treat his dry eye with medications, lid 
scrubs and hot compresses.  

VA treatment records reflect that the veteran was prescribed 
artifical tears and eye ointment on June 2003, with a June 
2004 expiration date.  Otherwise the records are silent for 
eye problems, other than a June 2003 record documenting that 
he was a no show for an ophthalmologic appointment.  

The report of a July 2005 VA examination for residuals of SJS 
focused primarily on skin symptoms but also noted dry eyes 
and decreased visual acuity.  An examination of his eyes was 
normal, with visual fields grossly normal and with corrective 
lenses for both eyes.  Review of the rest of his systems 
revealed no abnormalities, aside from skin problem discussed 
above.  He was diagnosed with SJS with residual dry eyes.  

The report of a July 2005 VA eye examination for complaints 
of dry eyes gave a history of the veteran developing SJS 
following Dilantin treatment for a seizure in service.  He 
was hospitalized for 2 weeks during which he had membranes 
stripped from his eyes frequently.  Since his release from 
the hospital, he has had to use Lacri lube ointment and 
Refresh tears for chronically dry eyes.  In addition to eye 
drops and ointments, he had laser therapy.  There were no 
periods of eye trauma, neoplasm, periods of incapacitation 
due to the eye disease and no history of glaucoma.  For both 
eyes, the symptoms were burning or stinging and blurring.  On 
examination for central visual acuity, he had no keratonus, 
and did not require contact lenses.  Adequate correction was 
possible by other means.  There was not more than 4 diopters 
of spherical correction between the eyes.  His uncorrected 
vision in both eyes was 20/400, corrected to 20/20.  There 
was no diplopia, visual field defect or homonymous 
hemianopsia.  There was no ptosis in either eye.  His left 
and right eye pressure were both 14 on tonometry.  Physical 
examination of the eyes, brows and lashes did not reveal any 
abnormal findings other than evidence of pinguecula, which 
was mildly elevated and non-inflamed in both eyes.  
Fundoscopic examination revealed no trichiasis or 
symblepharon formation in either eye.  There were two small, 
chronic chalazion of the lower lids.  The corneas were clear 
but there were scattered mucus threads and punctuate staining 
of the lower corneas in both eyes.  The discs were cupped to 
0.5.  The Goldman visual fields were normal and were included 
for review.  The diagnosis was dry eyes as a result of the 
SJS.  He has developed a chronic dry eye problem for which he 
has to use lubricants several times daily.  In most SJS 
cases, the resultant dry eye is a lifelong problem.  There 
were no significant effects and his occupational activities 
were not affected.  

Overall the evidence does not reflect that a rating in excess 
of 10 percent disabling is warranted for the veteran's 
residuals of SJS affecting the eye.  The only residual 
currently shown is a dry eye problem affecting both eyes.  He 
is already in receipt of the maximum schedular evaluation 
under Diagnostic Codes 6018 or 6011.  The evidence does not 
reflect that these SJS residuals result in impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, to the extent that additional evaluation 
of 10 percent is warranted under Diagnostic Code 6009.  

For the reasons explained above, the preponderance of the 
evidence is against an initial evaluation in excess of 10 
percent for the veteran's residuals of SJS affecting his 
eyes, from the date of his claim.  Fenderson, supra.  The 
Board has considered the benefit-of-the-doubt doctrine with 
respect to this claim; however, as the preponderance of the 
evidence is against this claim, that doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent disabling for 
residuals of SJS, manifested as scars, is denied.  

As of July 14, 2005, a 30 percent rating is granted for 
residuals of SJS, manifested as scars, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial rating in excess of 10 percent disabling for 
residuals of SJS, manifested as chronic eye irritation, is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


